Exhibit 10.20


LYONDELLBASELL INDUSTRIES
2020 PERFORMANCE SHARE UNIT AWARD AGREEMENT
By letter (the “Grant Letter”), effective as of the date specified in the Grant
Letter (the “Grant Date”), LyondellBasell Industries N.V. (the “Company”),
pursuant to the LyondellBasell Industries Long-Term Incentive Plan, as amended
and restated effective May 31, 2019 (the “Plan”), has granted to the Participant
a number of Stock Units (as defined in the Plan) equal to the Target multiplied
by the Earned Percentage certified for the Performance Cycle, subject to the
vesting provisions specified herein (the “PSU Award”). The applicable Target and
Performance Cycle are set forth in the Grant Letter. The Earned Percentage shall
be determined after the Performance Cycle based on the Performance Goals
specified in the Grant Letter. This PSU Award is subject to adjustment as
provided in the Plan, and the following terms and conditions (the “Award
Agreement”):
1.Relationship to Plan and Company Agreements.
This PSU Award is a Performance Award under the Plan and is subject to all
applicable Plan terms, conditions, provisions and administrative
interpretations, if any, adopted by the Committee. Except as defined in this
Award Agreement, capitalized terms have the same meanings ascribed to them in
the Plan. This Award Agreement is intended to satisfy any obligation of the
Company to provide a performance share unit award to the Participant under any
employment agreement between the Company and the Participant or otherwise, and
the Participant agrees and acknowledges that this Award Agreement fulfills the
Company’s obligations under the employment agreement, this Award Agreement shall
be interpreted and construed to the fullest extent possible consistent with such
employment agreement, and in the event of a conflict between the terms of such
employment agreement and the terms of this Award Agreement, the terms of this
Award Agreement shall control.
2.Definitions.
The following definitions apply to this Award Agreement:
(a)“Date of Termination” means the date on which the Participant ceases to be an
Employee.
(b)“Disability” means a permanent and total disability as defined in the
applicable long-term disability plan of the Participating Employer. “Disabled”
has the correlative meaning.
(c)“Earned Percentage” means the percentage of the Target that is earned during
the Performance Cycle. The Earned Percentage is multiplied by the Target to
determine the number of Stock Units granted under this PSU Award. The Earned
Percentage shall be determined in accordance with the following:
(i)Following the close of the Performance Cycle, the Committee shall determine
and certify the Earned Percentage for the Performance Cycle.
(ii)The Earned Percentage shall not exceed 200 percent.
(iii)In the event any action or failure to act by the Participant constitutes
Cause, the Committee may reduce the Participant’s Earned Percentage to the
extent the Committee deems appropriate under the circumstances.
(iv)In the event of a Change of Control, the Earned Percentage shall be
calculated by reference to the attainment of Performance Goals as of the close
of the last quarter ending on or before the Change of Control.




1

--------------------------------------------------------------------------------




(d)[“Enhanced Retirement” means the Participant’s voluntarily initiated
termination of service on or after age 60 with 10 years of service with the
Company and/or an Affiliate.] 1
(e)“Misconduct” means any act or failure to act that (i) contributes to the
Company having to restate all or a portion of its financial statements
and materially increases the value of the compensation received by the
Participant and/or (ii) caused or was intended to cause a violation of the
policies of the Company or Affiliate.
(f)“Performance Cycle” means the three-calendar-year period set forth in the
Grant Letter.
(g)“Performance Goals” means the performance goal or goals as set forth in the
Grant Letter.
(h)“Retirement” means the Participant’s voluntarily initiated termination of
service on or after (i) age 55 with 10 years of service with the Company and/or
an Affiliate, (ii) the time of retirement as defined in a written agreement
between a Participant and the Company or an Affiliate, or (iii) outside the
U.S., the time when retirement is permitted and the Participant is eligible to
receive a retirement benefit from the Company or an Affiliate under applicable
law with respect to the Participant’s primary place of employment (as determined
by the Committee in its sole judgment).
(i)“Target” means the projected target number of Stock Units, as determined by
the Committee and set forth in the Grant Letter, that may be payable to the
Participant in satisfaction of this Award Agreement if the Committee determines
that all Performance Goals for the Performance Cycle have been achieved and
certifies an Earned Percentage of 100%.
























_________________________
1. The definition of Enhanced Retirement and the related provisions and
references shall not apply to any PSU Awards granted to the Chief Executive
Officer.




2

--------------------------------------------------------------------------------






3.Vesting Schedule.
(a)The PSU Award shall fully vest upon the date following the end of the
Performance Cycle upon which the Committee certifies the Earned Percentage
applicable to the Performance Cycle (“Vesting Date”), provided that the
Participant is in continuous employment with a Participating Employer from the
Grant Date through the Vesting Date. Except as provided below, the PSU Award
shall be forfeited if the Participant terminates employment prior to the Vesting
Date.
(b)Notwithstanding paragraph (a), Participant shall become vested in the PSU
Award upon the Vesting Date, provided that Participant’s Date of Termination
prior to the Vesting Date was due to an Enhanced Retirement.
(c)Notwithstanding paragraph (a), the Participant shall become vested in a
pro-rated portion of the PSU Award upon the earliest of (i) the date the
Participant becomes Disabled while employed by a Participating Employer or (ii)
the Participant’s Date of Termination due to Retirement, death or involuntary
termination not for Cause. The portion of the PSU Award that shall vest under
this paragraph shall be determined by multiplying the number of Stock Units
granted under the PSU Award (which is equal to product of the Target and the
Earned Percentage for the Performance Cycle) by a fraction, the numerator of
which shall be the number of whole calendar months of the Participant’s
employment in such Performance Cycle ending on the earliest of the date of
Disability or Date of Termination, as applicable, and the denominator of which
shall be the number of whole calendar months in the Performance Cycle; provided
that for purposes of this Section 3(c), partial service in a calendar month
shall be considered service for the whole calendar month. If a Participant is
eligible for Enhanced Retirement, this paragraph (c) shall not apply and
paragraph (b) shall control.
(d)Notwithstanding paragraph (a), upon a Change of Control, the Earned
Percentage shall be calculated by reference to the attainment of Performance
Goals as of the close of the last quarter ending on or before the Change of
Control in accordance with Section 2(c)(iv). Following the Change of Control,
the Participant shall fully vest in the PSU Award on the last day of the
Performance Cycle, if the Participant is in continuous employment with a
Participating Employer from the Grant Date through such date or the
Participant’s Date of Termination prior to such date was due to an Enhanced
Retirement and shall forfeit the PSU Award if the Participant terminates prior
to vesting and without qualifying for an Enhanced Retirement. Notwithstanding
the foregoing, the Participant shall become vested in a pro-rated portion of the
PSU Award upon the earlier to occur of (i) a vesting event under Section 3(c) or
(ii) an involuntary termination of employment of the Participant within one year
following the Change of Control for any reason other than Cause (including a
constructive termination of employment for good reason (as defined in Section 10
of the Plan)). The portion that shall vest shall be determined by multiplying
the number of Stock Units granted under the PSU Award (which is equal to product
of the Target and the Earned Percentage determined at the time of the Change of
Control) by a fraction, the numerator of which shall be the number of whole
calendar months of the Participant’s employment in such Performance Cycle ending
on the earliest vesting event and the denominator of which shall be the number
of whole calendar months in the Performance Cycle. For this purpose, partial
service in a calendar month shall be considered service for the whole calendar
month.
(e)Notwithstanding the foregoing, in the event a Participant: (1) takes a leave
of absence from the Company for personal reasons or as a result of entry into
the Armed Forces of the United States, or (2) terminates employment for reasons
which, in the judgment of the Committee, are deemed to be special circumstances,
the Committee may consider such circumstances and may take such action (to the
extent consistent with Section 409A of the Code) as it may deem appropriate
under the circumstances, including extending the rights of a Participant to
continue participation in the Plan beyond his Date of Termination; provided,
however, that in no event may participation be extended beyond the term of the
Performance Cycle in question.




3

--------------------------------------------------------------------------------




(f)Notwithstanding the foregoing, if the entity that is deemed to be the plan
sponsor with respect to this PSU Award is or becomes a “nonqualified entity”
(within the meaning of Section 457A(b) of the Code and applicable guidance
thereunder), the provisions of Sections 3(b), 3(c), 3(d) and 3(e) shall not
apply with respect to any Participant who is a U.S. taxpayer if and to the
extent such provisions would cause any amounts payable hereunder to be subject
to Section 457A of the Code.
(g)For all purposes of this PSU Award, involuntary termination not for Cause
does not include the Participant’s voluntary termination of employment pursuant
to a voluntary separation plan of a Participating Employer.
4.Terms and Conditions.
The Participant shall not be entitled to any payment under Section 6 until the
PSU Award vests under Section 3. No rights related to the PSU Award may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of prior to
the vesting of the PSU Award. The PSU Award shall be forfeited on the date the
Participant’s employment terminates except as otherwise provided in this Award
Agreement.
5.Registration of Units.
The Participant’s right to receive Common Stock in settlement of the PSU Award
shall be evidenced by book entry (or by such other manner as the Committee may
determine).
6.Settlement.
When the PSU Award, or a portion thereof, vests under Section 3, the Participant
shall become entitled to receive a number of shares of Common Stock equal to the
number of Stock Units granted under the PSU Award that have vested. Subject to
Section 13 hereof, such shares of Common Stock shall be paid in a single lump
sum payment within ninety (90) days following the end of the Performance Cycle;
provided, however, that in the event a pro-rata portion of the PSU Award vests
upon an involuntary termination of employment of the Participant within one year
following a Change of Control pursuant to Section 3(d), the shares of Common
Stock shall be paid in a single lump sum payment within sixty (60) days after
the Participant’s termination of employment. Any shares of Common Stock paid
under this PSU Award shall remain subject to the Company Clawback Policy as set
forth in Section 15.
7.Dividend Equivalents.
If, prior to the date shares of Common Stock are settled on the Participant in
accordance with Section 6, the Company declares a dividend on shares of Common
Stock, then the Participant’s Target shall be increased by the amount of the
dividend the Participant would have received if he had been the actual owner on
the dividend date of one share of Common Stock for each Stock Unit of the
Participant’s Target. The increase in the Target shall be calculated as follows:
(a)In the event of a stock dividend, the Target shall be increased by one Stock
Unit for each share of Common Stock (rounded to the nearest whole share) the
Participant would have received under the dividend.
(b)In the event of a cash dividend, after the Performance Cycle the Target shall
be increased by the number of Stock Units determined by dividing the value of
all cash dividends the Participant would have received during the Performance
Cycle by the fair market value of one share of Common Stock as of the last day
of the Performance Cycle (rounded to the nearest whole share).
Any increase in the Target granted under this Section 7 shall be subject to the
same terms and conditions as the original Target and shall vest and be forfeited
(if applicable) at the same time as the original Target.




4

--------------------------------------------------------------------------------




8.Withholding.
The Company shall withhold from the PSU Award shares of Common Stock having a
Fair Market Value equal to all taxes required to be withheld with respect to the
award of the PSU Award. In the event all federal, state and other governmental
withholding tax requirements imposed upon the Company with respect to the PSU
Award cannot be satisfied in this manner, no shares of Common Stock shall be
delivered to or for a Participant unless provision to pay required withholding
has been made to the Committee’s satisfaction.
9.Expatriate Participants.
Payments of Awards made to expatriate Participants will be, pursuant to the
applicable expatriate assignment policy of the Participating Employer, tax
normalized based on typical income taxes and social security taxes in the
expatriate Participant’s home country relevant to the expatriate Participant’s
domestic circumstances.
10.No Fractional Shares.
No fractional shares of Common Stock are permitted in connection with this Award
Agreement. Any fractional number of Stock Units payable under the PSU Award
shall be rounded up to the nearest whole share of Common Stock. Any shares of
Common Stock withheld pursuant to Section 8 shall be rounded to whole shares in
the manner determined by the Committee to be appropriate to satisfy the minimum
statutory withholding requirements.
11.Successors and Assigns.
This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), but the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted.
12.No Guaranteed Employment.
No provision of this Award Agreement shall confer any right to continued
employment.
13.Section 409A.
It is intended that the provisions of this Award Agreement satisfy the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Award Agreement be
operated in a manner consistent with such requirements to the extent applicable.
For purposes of Section 409A of the Code, (i) if the Participant vested pursuant
to Section 3(b), 3(c) or 3(d), other than under clause (ii) of Section 3(d), the
time of settlement under Section 6 constitutes a specified time within the
meaning of Section 1.409A-3(a)(4) of the Treasury Regulations and (ii) if the
Participant vested pursuant to Section 3(a) or 3(d)(ii), the time of settlement
under Section 6 is within the short-term deferral period described in
Section 1.409A-1(b)(4) of the Treasury Regulations.
If the Participant is a U.S. taxpayer and is treated as a “specified employee”
within the meaning of Section 409A as of the date of the Participant’s
termination, then any transfer of shares payable upon the Participant’s
“separation from service” within the meaning of Section 409A which are subject
to the provisions of Section 409A and are not otherwise excluded under
Section 409A and would otherwise be payable during the first six-month period
following such separation from service shall be paid on the fifteenth business
day next following the earlier of (1) the expiration of six months from the date
of the Participant’s termination or (2) the Participant’s death.




5

--------------------------------------------------------------------------------




14.Restrictive Covenants.
(a)This Section 14 shall apply solely to Participants eligible for Enhanced
Retirement under this Award Agreement.
(b)Acknowledgment of Access to Confidential Information and Trade Secrets.
Participant agrees and acknowledges that during employment with the Company,
Participant will be provided with, develop, and will use confidential and
proprietary information and trade secrets of the Company. The confidential and
proprietary information and trade secrets include, but are not limited to, the
Company’s business strategies, non-public financial information, identities of
clients and suppliers, pricing and margin information, and any other information
that Participant receives as a result of employment with the Company and that
provides the Company with an economic benefit from being confidential, whether
in written, tangible, electronic or any other form or media (collectively,
“Confidential Information”). Confidential Information does not apply to such
information which is known to the public so long as such knowledge does not
result from a breach of any provision of this Award Agreement by Participant.
(c)Protection of Company Confidential Information and Trade Secrets. Except as
expressly authorized by the Company or in order to carry out the duties and
responsibilities as an employee for the Company, Participant will not disclose,
directly or indirectly, in any way to anyone the Company’s Confidential
Information or improperly make use of Confidential Information both during
employment with the Company and at any time after employment with the Company
terminates. Pursuant to 18 U.S.C. USC § 1833(b), and as set forth fully therein,
notice is hereby given that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law; or
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
(d)Non-Competition. Participant agrees that for a period of twenty-four (24)
months following the date Participant’s employment with the Company ends,
Participant shall not (i) perform any duties or responsibilities which are
similar to those Participant performed on behalf of the Company in the
twenty-four (24) months prior to termination of employment for any person or
entity who offers services or products, or both, competitive to those offered by
the Company at the time of termination of employment, or (ii) perform any duties
or responsibilities for any person or entity whereby Participant uses (or may
use) Confidential Information of the Company. This restriction shall apply in
any geographic area in which the Company does business as of the date of
termination of employment.
(e)Non-Interference of Company Relationships. Participant agrees that for a
period of twenty-four (24) months following the date Participant’s employment
with the Company ends, Participant shall not, directly or indirectly, influence,
induce, solicit or otherwise take action intended to disrupt, limit or interfere
with any customer, supplier, or vendor relationship which Participant had
responsibility for or learned Confidential Information about in the twenty-four
(24) months preceding the termination of employment.
(f)Non-Solicitation of Employees. Participant agrees that for a period of
twenty-four (24) months following the date Participant’s employment with the
Company ends, Participant shall not, directly or indirectly, influence, induce,
solicit or otherwise take action intended to disrupt, limit or interfere with
the relationship of the Company and any employee with whom Participant
interacted or knew about through employment at the Company in the twenty-four
(24) months preceding the termination of employment.




6

--------------------------------------------------------------------------------




(g)Non-Disparagement. Participant agrees that Participant shall not at any time
engage in any form of conduct, or make any statement or representation, either
oral or written, that disparages, impugns or otherwise impairs the reputation,
goodwill or interests of the Company, or any of its officers, directors,
shareholders, representatives, and/or employees or agents in either the
individual or representative capacities of any of the foregoing individuals
(including, without limitation, the repetition or distribution of derogatory
rumors, allegations, negative reports or comments). Nor shall Participant
direct, arrange or encourage others to make any such derogatory or disparaging
statements on Participant's behalf. Nothing in this paragraph, however, shall
prevent Participant from providing truthful testimony or information in any
proceeding or in response to any request from any governmental agency, or
judicial, arbitral or self-regulatory forum, or as otherwise required by
applicable law.
(h)Cooperation. Participant agrees to cooperate with the Company by making
Participant reasonably available to testify on behalf of the Company in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company in any such action, suit, or
proceeding, by providing information and meeting and consulting with the Company
and its employees, representatives and counsel.
(i)Irreparable Harm. Participant acknowledges that the Company has a legitimate
need to protect itself from improper or unfair competition and to protect its
Confidential Information, as well as the Company’s relationships with its
business partners and employees, and that the restrictions contained in this
Award Agreement are reasonable and necessary to protect the Company’s
operations, legitimate competitive interests, and Confidential Information.
Participant also recognizes the highly competitive nature of the Company’s
business and that irreparable harm would be caused by Participant’s violation of
the restrictions contained herein.
(j)Remedies. Participant agrees that the Company’s remedies at law for any
violation of this Agreement are inadequate and that the Company has the right to
seek injunctive relief in addition to any other remedies available to it.
Therefore, if Participant breaches or threatens to breach this Agreement, the
Company is entitled to specific performance and injunctive relief, in addition
to any other remedies, including but not limited to monetary damages, without
the posting of a bond. Participant further agrees to pay any and all legal fees,
including without limitation, all attorneys’ fees, court costs, and any other
related fees and/or costs incurred by the Company in enforcing this Award
Agreement. Participant further agrees that a court may extend the duration of
the restrictions in Section 14 of this Award Agreement equal to any period of
time in which Participant is in violation of this Award Agreement.
15.Company Clawback Policy.
(a)If (i) the Committee determines that the Participant has either engaged in,
or benefitted from, Misconduct and (ii) the Participant is classified at a level
of M-4 or above in the LyondellBasell Group compensation classification system
at the time of such determination, upon notice from the Company, the Participant
shall reimburse to the Company all or a portion of any amounts (whether in cash
or shares) received under this PSU Award (or forfeit all or any portion of this
PSU Award to the extent it has not yet been received) as the Committee deems
appropriate under the circumstances. Such notice shall be provided within the
earlier to occur of one year after discovery of the alleged Misconduct or the
second anniversary of the Participant’s Date of Termination.
(b)If the Committee determines that the Participant has violated any of the
obligations set forth in Section 14 of this Agreement, upon notice from the
Company, the Participant shall reimburse to the Company all or a portion of any
amounts (whether in cash or shares) received under this Award Agreement (or
forfeit all or any portion of this PSU Award to the extent it has not yet been
received) as the Committee deems appropriate under the circumstances. Such
notice shall be provided within the earlier to occur of one year after discovery
of the alleged violation or the second anniversary of the Participant’s Date of
Termination.




7

--------------------------------------------------------------------------------




16.Choice of Law.
This Award Agreement shall be governed by the laws of the State of Texas,
without regard to conflict of laws principles.
17.Jurisdiction and Forum.
Any action arising out of this Award Agreement or the relationship between the
parties established herein shall be brought only in the state or federal courts
of the State of Texas, and Participant hereby consents to and submits to the
exclusive jurisdiction of such courts.
18.Savings Clause.
It is expressly understood and agreed that although the Company and Participant
consider the restrictions contained in Section 14 of this Award Agreement to be
reasonable for the purpose of preserving the Company’s Confidential Information,
as well as the Company’s relationships with its business partners and employees,
if any restrictive covenant set forth in Section 14 of this Award Agreement is
found by any court having jurisdiction to be invalid or unreasonable, the
restrictive covenant shall be limited and reduced so as to contain the maximum
restrictions permitted by applicable law. All remaining provisions of this Award
Agreement, and/or portions thereof, shall remain in full force and effect.
19.Waiver.
The Company’s failure to enforce any provision(s) of this Award Agreement shall
not in any way be construed as a waiver of any such provision(s) or prevent the
Company thereafter from enforcing each and every other provision of this Award
Agreement.
LYONDELLBASELL INDUSTRIES N.V.












8